Citation Nr: 1736467	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

	

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from May 1985 to August 1991.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This claim was previously remanded in February 2015 and has now been returned to the Board for further adjudication.

The Board notes that the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned in August 2014.  A July 2017 letter informed the Veteran that the VLJ who conducted that hearing is no longer employed at the Board, and offered the Veteran an opportunity to request another hearing.  However, although 30 days have passed since the July 2017 letter was sent, to date, the Veteran has not requested another hearing.  As such, the Board will assume that the Veteran does not want another hearing and proceed to adjudicate the appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As discussed above, this claim was remanded in previously for additional development in February 2015.  As part of compliance with the February 2015 Board remand instructions, another VA cervical spine examination and etiology opinion were procured in May 2015.  However, a review of that etiology opinion reveals that it is not supported by adequate rationale.  For example, the VA examiner indicated that the etiology of the Veteran's cervical spine condition was that it was "possibly" due to her occupation, its most likely etiology was idiopathic or unknown, but did not provide any supporting rationale for this conclusion.  Moreover, the examiner did not discuss the Veteran's active duty military occupational specialty (MOS) as a dental technician with regard to direct service connection, noting only that the Veteran's service treatment records are silent for neck issues. Additionally the examiner did not comment on the Veteran's August 2014 Board hearing testimony in which she indicated that she felt that she had leaned over more using her neck due to her service-connected low back issues, including in her previous employment as a dental hygienist, and that she felt that she had cervical spine issues several years prior to her initial diagnosis because she was told that her low back issues would continue to cause issues with her spine and the October 2009 VA examination had indicated moderate disc space narrowing.  As such, remand of this claim is required for procurement of a supplemental opinion.

Additionally, the Board notes that it appears that there may be some pre-2009 outstanding VA cervical spine treatment records.  As such, on remand, these records should be procured.  

Accordingly, the case is REMANDED for the following action:

1. Procure any outstanding pre-2009 VA cervical spine treatment records.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran's claims file to a qualified clinician for the purposes of procuring a supplemental opinion regarding the Veteran's cervical spine condition.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the examiner is asked to specifically review the Veteran's lay statements and personnel records with regard to her in-service MOS as a dental technician and her post-service employment as a dental hygienist, as well as the Veteran's August 2014 Board hearing testimony that she leans forward with her neck due to her service-connected low back condition, and that, when her low back condition was diagnosed, she was informed that she would continue to have issues with her spine due to that condition.

c. Then, the examiner is asked to provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's cervical spine condition: (1) began during active service; (2) is related to any in-service event or occurrence, to include her duties as a dental technician.  In this regard the examiner should specifically address the relevance of the "moderate" nature of the Veteran's cervical spine disc space narrowing as noted in her October 2009 VA examination report.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was proximately due to or the result of her service-connected low back condition.  In this regard the examiner should specifically discuss the Veteran's lay statements that her cervical spine condition is a progression of her low back condition, and the relevance of the "moderate" nature of the Veteran's cervical spine disc space narrowing as noted in her October 2009 VA examination report.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition was aggravated beyond its natural progression by her service-connected low back disability during the appeal period.  The examiner should specifically address the Veteran's lay contention that she uses and leans over with her neck more because of her low back condition, to include as part of her work as a dental hygienist.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report; citation to medical literature and explanation of known medical principles is encouraged.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




